Apareciendo qué el escrito de apelación fué radicado en la corte de distrito el día 19 de marzo próximo pasado, sin que hasta la fecha el apelante haya presentado en dicha corte de distrito expo-sición del caso o transcripción de evidencia alguna, habiendo expirado la última prórroga concedida para tal fin, y apare-ciendo además que hasta la fecha el apelante no ha radicado tampoco en la secretaría de este tribunal transcripción de autos alguna, a pesar de haber transcurrido con exceso el tiempo fijado para ello, se declara con lugar la referida moción y se desestima la apelación entablada en este caso.